 
Exhibit 10.1
[logo.jpg]
 
November 1, 2011


Len Pushkantser, CEO
Baeta Corp.
1 Bridge Plaza
Second Floor
Fort Lee, NJ 07024


Dear Len:


I am pleased to confirm our agreement pursuant to this letter of engagement (the
“Agreement”) under which Equinox Securities, Inc. (“Equinox”), a broker-dealer
and Member FINRA, is engaged by Baeta Corp. (the “Company”).


1.
Engagement. Equinox is hereby engaged as the Company’s placement agent for the
purpose of finding “Investors” for potential “Transactions” with the
Company.  The Company acknowledges that there is no guaranty or assurance that
any Transaction will take place and that Equinox makes no representation or
warranties regarding the same or any other matter.  It is agreed and understood
that at all times, the Company shall have the right to approve or disapprove the
terms and conditions of any Transaction and the Company shall be solely
responsible for ensuring that the terms and conditions of any Transaction are
suitable and appropriate for the Company.  The term “Transaction” shall mean an
equity or debt financing for the Company.  The term “Investor,” or “Investors”,
shall mean any individual, corporation, institution, group, organization or
other entity identified by Equinox that participates in a Transaction during the
term of this Agreement (or thereafter as set forth herein) by contributing value
to the Company.



2.           Compensation and Expenses


 
a.
As compensation for the services provided by Equinox hereunder, the Company
shall pay or issue to Equinox:




 
i. 
Retainer Fee:  Equinox waives its monthly retainer fee.




 
ii. 
Transaction Success Fee:  Upon the closing or completion of one or more
Transactions, during the term of this engagement, a cash fee (as described in
Schedule 1 below) as a percentage of the “Aggregate Value” (as defined below) of
the Transaction(s), it being agreed and understood that the payment of such fee
shall be made a condition to the closing of the Transaction, which condition
shall be for the benefit of Equinox and shall not be waived by the Company.



Schedule 1
Type of Investment
Cash Fee-Percentage/Warrants
Equity
7% Cash Fee + 5% in Warrants
Convertible/Mezzanine Debt
5% Cash Fee
Debt-Senior or Subordinated, PO or Lease Financing, Factoring, Inventory or
Vendor Financing or Gov’t sponsored Financing
3% Cash Fee

 
 
760 South Rochester Ave., Suite E Ontario, CA 91761 • tel. (909) 218-8950 • fax
(909) 218-8954
 
 

--------------------------------------------------------------------------------

 
11/1/11
Page 2 of 9
 
 
b.
As used herein, the term “Aggregate Value” shall mean the value, at the date of
closing or completion of a Transaction, of all cash, securities and other
property to be received by the Company or its stockholders in connection with
the Transaction from the Investors, including all amounts to be received by the
Company during the term of this Agreement, or at any time thereafter, from the
holders of warrants or other convertible securities issued to the Investors in
the Transaction.  In the event that the Transaction is the result of a
combination or a series of transactions, the Aggregate Value of all such
transactions shall be determined and the applicable fee paid on the first
closing date of each of the series of transactions, except that with respect to
warrants or other convertible securities the applicable fee shall be paid at the
time or times said instruments are exercised and cash is tendered to the
Company. 7% cash fee will be paid on the initial capital investment and 7% upon
the Investors warrants being exercised and shall apply in the event Investor
assigns/transfers to a 3rd party.  The amounts due Equinox hereunder shall not
be reduced as a result of any obligation the Company may now or hereafter incur
to any other financial advisor, broker or finder.



 
c.
All such cash amounts shall be payable out of the proceeds of the Transaction by
wire transfer of immediately available funds to Equinox.  All warrants shall be
evidenced by appropriate documentation delivered to Equinox upon closing or
completing a Transaction.



 
d.
In addition, upon consummation of a Transaction, the Company agrees to reimburse
Equinox for all reasonable out-of-pocket expenses incurred by Equinox in
connection with this engagement.  Further, the Company will be responsible for
all other expenses associated with the Transaction, including, but not limited
to, its own accounting and legal fees, printing and travel costs.  The Company,
upon submission of reasonable supporting documentation will pay reimbursement of
out-of-pocket expenses to Equinox promptly, whether or not the proposed
Transaction is consummated.



 
As Equinox will be acting on the Company’s behalf, the Company agrees to the
indemnification and other obligations set forth in Schedule I attached hereto,
which Schedule is an integral part hereof and incorporated by reference herein.



3.
Term of Engagement. This Agreement shall expire 12 months from the date of
execution of this Agreement by the Company (unless extended by mutual
agreement).  Upon any termination of expiration of this agreement, Equinox will
be entitled to payment of all fees and issuance of all warrants and cash owed by
the exercise of the Investor’s warrants accrued in accordance with the terms of
this Agreement and payment of all out-of-pocket expenses as described
above.  Sections 2, 3, 4, 5, 6, 9, 10, 11 and 12 of this Agreement and the
indemnity and other provisions contained in Schedule I will also remain
operative and in full force and effect regardless of any termination of
expiration of this Agreement.



 
In addition, (a) if at any time during the 12 month period commencing
immediately after the termination or expiration of this Agreement, the Company
consummates any Transaction or Transactions with Investors identified by
Equinox, or (b) if at any time during the 12 month period commencing immediately
after the termination or expiration, the Company enters into a written
agreement(s) with respect to a Transaction or Transactions with Investors
identified by Equinox and such Transaction or Transactions are consummated on
substantially the terms contained in such written agreement(s) within 24 months
after termination or expiration of this Agreement, then Equinox in addition to
any expense reimbursement due, shall be entitled to payment in full of the
compensation described in Section 2 of this Agreement with respect to such
Transaction or Transactions.  Upon the written request of the Company, after
termination or expiration of this Agreement, Equinox shall provide to the
Company a list of the Investors identified by Equinox within five business days
of such request.

 
 
760 South Rochester Ave., Suite E Ontario, CA 91761 • tel. (909) 218-8950 • fax
(909) 218-8954
 
 

--------------------------------------------------------------------------------

 
11/1/11
Page 3 of 9
 
4.
Cooperation. To the extent possible, the Company will furnish Equinox with all
financial and other information and data, as Equinox believes appropriate in
connection with its activities on the Company’s behalf, and shall provide
Equinox access to its officers, directors, employees and professional
advisors.  The Company shall use its reasonable best efforts to cooperate in
Equinox’s marketing efforts, including participation of senior officers in
roadshows, investor presentations and similar activity.  In addition, the
Company will be solely responsible for preparing or approving any and all term
sheets and materials for a Transaction, including materials describing the
Company, its operations, historical performance and future prospects and any
materials to be used in selling any securities of the Company (the “Offering
Materials”). The Company agrees that it and its counsel will be solely
responsible for ensuring that a Transaction and the Offering Materials are
complete and comply in all respects with the applicable law and that the terms
and conditions of a Transaction are suitable and appropriate for the Company.
The Company, to the extent possible, authorizes Equinox to transmit the Offering
Materials to prospective Investors of the proposed Transaction.  The Company
will also cause to be furnished to Equinox and addressed to it at the closing,
copies of such agreements, opinions, certificates and other documents delivered
at the closing as Equinox may reasonably request. The Company will promptly
notify Equinox if it learns of any material inaccuracy or misstatement in, or
material omission from, any information theretofore delivered to Equinox.



 
The Company recognizes and confirms that Equinox, in connection with performing
its services with respect to a Transaction:  (i) will not be rendering any
advice to the Company or any other person regarding any aspect of a Transaction,
(ii) will not be responsible for the actions of an Investor or its agents, (iii)
will be relying without investigation upon information that is available from
public sources or other information supplied to it by, or on behalf of, the
Company, or its advisors, (iv) shall not in any respect be responsible for the
accuracy or completeness of, or have any obligation to verify said information,
(v) will not conduct any appraisal of any assets of the Company, and (vi) may
require that the Offering Materials contain appropriate disclaimers consistent
with the foregoing.  The Company further confirms and acknowledges that neither
Equinox nor any of its employees or agents is acting as attorney, accountant or
financial advisor to the Company and that the Company will seek its own
professional advice with respect to a Transaction.



5.
Confidentiality. The Company agrees that any written communication provided by
Equinox pursuant to this Agreement will be treated by the Company as
confidential, will be used solely for the information of the Company in
connection with its consideration of a transaction of the type referred to in
Section 1 of this agreement and will not be used, circulated, quoted or
otherwise referred to for any other purpose, nor will it be filed with, included
in or referred to, in whole or in part, in any registration statement, proxy
statement or any other communication, whether written (including, without
limitation, the Offering Materials) or oral, prepared, issued or transmitted by
the Company or any affiliate, director, officer, employee, agent or
representative of any thereof, without, in each instance, Equinox’s prior
written consent.



6.
Conflicts. The Company acknowledges that Equinox and its affiliates may have,
and may continue to have, investment banking and other relationships with
parties other than the Company pursuant to which Equinox may acquire information
of interest to the Company.  Equinox shall have no obligation to disclose such
information to the Company, or to use such information in connection with any
contemplated financing.  The Company recognizes that Equinox is being engaged
hereunder to provide the services described above only to the Company and is not
acting as an agent or a fiduciary of, and shall have no duties or liability to,
the equity holders of the Company or any third party in connection with its
engagement hereunder, all of which are hereby expressly waived.

 
 
760 South Rochester Ave., Suite E Ontario, CA 91761 • tel. (909) 218-8950 • fax
(909) 218-8954
 
 

--------------------------------------------------------------------------------

 
11/1/11
Page 4 of 9
 
7.
Relationship Created. Equinox is an independent contractor and shall have
control over the manner and means of performing the services under this
Agreement.  During the term of the Agreement, the Company agrees that Equinox
may appoint in its sole discretion or otherwise designate suitable employees,
agents, or representatives to assist Equinox with performing services hereunder.



8.
Public Announcements. Neither Equinox nor the Company shall have the right to
place announcements and advertisements in financial and other newspapers and
journals, describing the services of Equinox in the Transaction, unless the
party has first obtained the consent of the other, which consent shall not be
unreasonably withheld.



9.
Complete Agreement; Severability; Amendments; Assignment; Captions;
Counterparts. This Agreement embodies the entire agreement and understanding
between the parties hereto and supersedes any prior agreements and
understandings relating to the subject matter hereof.  If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect.  This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Equinox and the Company.  This Agreement
may not be assigned by either party without the prior written consent of the
other party.  The captions in this Agreement are used for convenience only and
shall not be considered in interpreting this Agreement.



 
This Agreement may be executed in counterparts and by facsimile transmission,
all of which together should constitute a binding agreement between Equinox and
the Company.



 
This Agreement shall be binding upon and inure to the benefit of the Company,
Equinox, each Indemnified Person (as defined in Schedule I hereto) and their
respective successors and assigns.



10.
Scope of Responsibility. Neither Equinox nor any Indemnified Person (as defined
in Schedule I) shall be liable to the Company, or to any other person claiming
through the Company, for any claim, loss, damage, liability, cost or expense
suffered by the Company, or any such other person, arising out of or relating to
this engagement, except for a claim that arises primarily out of, or is based
primarily upon, any action or failure to act by Equinox that constitutes willful
misconduct on the part of Equinox, other than an action or failure to act
undertaken at the request or with the consent of the Company.  Notwithstanding
anything to the contrary contained in this Agreement, the Company agrees that
(a) neither Equinox nor any Indemnified Person shall, regardless of the legal
theory advanced, be liable for any consequential, indirect, incidental or
special damages of any nature, and (b) in no event shall Equinox and/or any
Indemnified Person be liable in the aggregate to the Company, or any person
claiming through the Company, for any amount which exceeds the cash fees
actually received by Equinox pursuant to this Agreement.



11.
Governing Law; Forum. Equinox and the Company agree that the obligations of each
of the parties are solely corporate obligations, and that no officer, director,
employee, agent, or shareholder of either party shall be subjected to any
personal liability whatsoever to any person, nor will any claim for liability or
suit be asserted by, or on behalf of, either Equinox or the Company. Any
controversy, claim or dispute between Equinox and the Company shall be resolved
by binding arbitration in accordance with the rules of the American Arbitration
Association pursuant to an arbitration conducted in Los Angeles,
California.  Judgment upon such arbitration may be entered in any court having
jurisdiction thereof.  Each of the Company and Equinox agree that the prevailing
party shall be awarded reasonable attorney fees, together with any costs and
expenses. This Agreement shall be interpreted and enforced in accordance with
the substantive laws of the State of California applicable to agreements made
and to be performed therein, without regard to any conflict of law provisions.

 
 
760 South Rochester Ave., Suite E Ontario, CA 91761 • tel. (909) 218-8950 • fax
(909) 218-8954
 
 

--------------------------------------------------------------------------------

 
11/1/11
Page 5 of 9
 
12.
Notices. All notices or communications hereunder will be in writing and mailed
or delivered as follows:




 
If to Equinox:
Mr. Stephen Oliveira
   
President
   
Equinox Securities, Inc.
   
760 S. Rochester Ave., Suite E
   
Ontario, CA 91761
   
Phone: 909-218-8950
   
Fax: 909-218-8954
   
soliveira@equinoxsecurities.net
             
If to the Company:
Len Pushkantster, CEO
   
Baeta Corp.
   
1 Bridge Plaza
   
Second Floor
   
Fort Lee, NJ 07024
   
Phone: 201-471-0988
   
Fax: 201-471-0988

  
 
 
760 South Rochester Ave., Suite E Ontario, CA 91761 • tel. (909) 218-8950 • fax
(909) 218-8954
 
 

--------------------------------------------------------------------------------

 
11/1/11
Page 6 of 9



Please confirm that the foregoing correctly sets forth our agreement by signing,
dating, and returning to Equinox the enclosed copy of this Agreement by mail or
fax to (909) 218-8954.
 

 
Sincerely,

Equinox Securities, Inc.
               
 
By:
/s/ STEPHEN OLIVEIRA
     
Stephen Oliveira, President and CEO
                 

 
 






AGREED AND ACCEPTED:


Baeta Corp.            


/s/ LEONID PUSHKANTSER


By:    /s/ LEONID PUSHKANTSER   
           Mr. Len Pushkantser, CEO
 
Date:       November 3,
2011                                                        
 
 
 
760 South Rochester Ave., Suite E Ontario, CA 91761 • tel. (909) 218-8950 • fax
(909) 218-8954
 
 

--------------------------------------------------------------------------------

 
11/1/11
Page 7 of 9
 
SCHEDULE I




This Schedule I is entered into pursuant to, and is made a part of, this
Agreement between Equinox and the Company.  Capitalized terms used and not
defined in this Schedule I shall have the meanings assigned to them in this
Agreement.


The Company agrees to indemnify and hold harmless Equinox, its affiliates, and
each of their respective members, partners, directors, officers, managers,
agents, consultants, employees, advisors, representatives and controlling
persons (each an “Indemnified Person”) from and against any claims, losses,
damages, expenses or liabilities (collectively, “Losses”), including without
limitation reasonable legal fees (subject to the limitations set forth below),
incurred in connection with investigating, preparing, defending, paying,
settling or compromising any action, claim or proceeding (whether or not in
connection with any pending or threatened litigation in which any Indemnified
Person is a named party) to which any Indemnified Person may become subject and
which is related to or arises out of the engagement letter or the transactions
contemplated thereby.  The Company will not, however, be responsible to an
Indemnified Person due to the extent that a court of competent jurisdiction
shall have determined by a final judgment that such Losses resulted primarily
from actions taken or omitted by such Indemnified Person due to the Indemnified
Person’s willful misconduct.


The Company will reimburse each Indemnified Person for Losses as such Losses are
incurred or paid, notwithstanding the absence of judicial determination as to
the propriety or enforceability of the Company’s obligation to reimburse such
Indemnified Person for such Losses and the possibility that such payments might
later be held by a court of competent jurisdiction to have been improper. To the
extent that any such interim reimbursement is so held to have been improper, the
Indemnified Person shall promptly return it to the Company.


If the indemnification provided herein should be, for any reason whatsoever,
unenforceable, unavailable or otherwise insufficient to hold each Indemnified
Person harmless, the Company shall pay to or on behalf of each Indemnified
Person contributions for Losses so that the Indemnified Person ultimately bears
only the portion of such losses as is appropriate (i) to reflect the relative
benefits received by such Indemnified Person on the one hand and the Company on
the other hand in connection with the Agreement and the transactions
contemplated thereby or (ii) if the allocation on the basis set forth in clause
(i) above is not permitted by applicable law, to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of the
Indemnified Person and the Company as well as any other relevant equitable
considerations; provided, however, that in no event shall the aggregate
contribution of all Indemnified Persons to all Losses exceed the amount of cash
fees actually received by Equinox pursuant to the engagement letter. The
respective relative benefits received by all Indemnified Persons and the Company
shall be deemed to be in the same proportion as the aggregate cash fee paid to
Equinox pursuant to the Agreement bears to the total consideration paid or
contemplated to be paid or received by the Company or its stockholders, as the
case may be, in connection with the Transaction or any similar transaction
referred to in the Agreement, whether or not such transaction is consummated.
The relative fault of each Indemnified Person and the Company shall be
determined by reference to, among other things, whether the actions or omissions
to act were by such Indemnified Person or the Company, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action or omission to act. Notwithstanding the foregoing, no Indemnified
Person shall have any obligation to investigate or verify the information
provided to Equinox in connection with the provision of its financial advisory
services under the engagement letter, and the Company shall be solely liable for
any Losses related to or arising out of the use of such information that is
inaccurate for any reason in connection with the services provided under the
engagement letter.
 
 
760 South Rochester Ave., Suite E Ontario, CA 91761 • tel. (909) 218-8950 • fax
(909) 218-8954
 
 

--------------------------------------------------------------------------------

 
11/1/11
Page 8 of 9
 
The Company agrees that no Indemnified Person shall have any liability to the
Company or its affiliates, directors, officer, managers, members, employees,
agents, consultants, advisors, representatives, control persons or stockholders,
directly or indirectly, related to or arising out of the Agreement or the
transactions contemplated thereby, except Losses incurred by the Company to the
extent a court of competent jurisdiction shall have determined by a final
judgment that such losses resulted primarily from actions taken or omitted to be
taken by such Indemnified Person due to such Indemnified Person’s willful
misconduct. The Company also agrees that in no event, regardless of the legal
theory advanced, shall any Indemnified Person be liable for any consequential,
indirect, incidental or special damages of any nature and in no event shall the
aggregate liabilities for Losses of any and all Indemnified Persons exceed the
amount of cash fees actually received by Equinox pursuant to the Agreement.


In case any proceeding shall be instituted involving any Indemnified Person,
such Indemnified Person shall promptly notify the Company in writing. The
failure of an Indemnified Person to provide such prompt notice shall not reduce
such Indemnified Person’s right to indemnification or contribution hereunder to
the extent that such failure does not materially prejudice the ability to defend
such proceeding.  Upon the request of the Indemnified Person, the Company shall
retain counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person and any others the Company may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. In any proceeding, the Indemnified Person shall have the right
to employ separate counsel and to participate in the defense of such action or
proceeding, and the Company shall bear the reasonable fees, costs and expenses
of such separate counsel (and shall pay such fees, costs and expenses at least
quarterly), if (i) the use of counsel chosen by the Company to represent such
Indemnified Person would, in the reasonable judgment of the Indemnified Person,
present such counsel with a conflict of interest; (ii) the defendants in, or
targets of, any such action or proceeding include both an Indemnified Person and
the Company, and such Indemnified Person shall have reasonably concluded that
there may be legal defenses available to it or to other Indemnified Persons
which are different from or additional to those available to the Company (in
which case the Company shall not have the right to direct the defense of such
action or proceeding on behalf of the Indemnified Person); (iii) the Company
shall not have employed counsel satisfactory to such Indemnified Person in the
exercise of the Indemnified Person’s reasonable judgment to represent such
Indemnified Person within a reasonable time after notice of the institution of
such action or proceeding; or (iv) the Company shall authorize such Indemnified
Person to employ separate counsel at the Company’s expense. In any case in which
one or more Indemnified Persons are entitled to separate counsel due to such
actual or potential differing interests, the Company shall be liable for the
expenses of more than one separate counsel. The Company shall not be liable for
any settlement of any proceeding affected without its written consent, which
consent will not be unreasonably withheld. The Company shall not, without the
prior written consent of the Indemnified Person, effect any settlement of, or
consent to the entry of judgment in connection with, any pending or threatened
proceeding in respect of which such Indemnified Person is or could have been a
party and indemnity or contribution could have been sought hereunder by such
Indemnified Person, unless such settlement or judgment includes an unconditional
release of such Indemnified Person from all liability on claims that are subject
matter of the proceeding.
 
 
760 South Rochester Ave., Suite E Ontario, CA 91761 • tel. (909) 218-8950 • fax
(909) 218-8954
 
 

--------------------------------------------------------------------------------

 
11/1/11
Page 9 of 9

 
The obligations of the Company referred to above shall be in addition to any
rights that any Indemnified Person may otherwise have and shall inure to the
benefit of and be binding upon any successors, assigns, heirs and personal
representatives of any Indemnified Person or the Company.

 
 
 
 
 
760 South Rochester Ave., Suite E Ontario, CA 91761 • tel. (909) 218-8950 • fax
(909) 218-8954
 
 

--------------------------------------------------------------------------------

 